Citation Nr: 1035027	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant may be recognized as the surviving spouse 
of the Veteran for purposes of entitlement to Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to 
November 1968 and was the recipient of the Combat Infantryman 
Badge.  He died in September 2005.  The appellant is seeking 
recognition as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  This case was remanded in October 2009 in 
order to afford the appellant her requested Board hearing and now 
returns for further appellate review.

In connection with this appeal, the appellant testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in March 2010; a transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1. The Veteran and the appellant were married in March 1997.

2. The Veteran and appellant lived apart for approximately two 
years prior to his death in September 2005.

3.  The preponderance of the evidence shows that the separation 
was at the mutual consent of the Veteran and the appellant due to 
health reasons and without the fault of the appellant.  The 
separation did not result from misconduct or communication of a 
definite intent to end the marriage by the appellant.

4.  The appellant did not desert the Veteran and, therefore, the 
continuity of cohabitation remained unbroken under VA regulation 
and case law.


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the 
surviving spouse of the Veteran for purposes of VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to recognize the appellant as the 
Veteran's surviving spouse for purposes of entitlement to VA 
death benefits herein constitutes a complete grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations.  

Dependency and Indemnity Compensation (DIC) is a payment made by 
VA to a "surviving spouse," child or parent because of a 
service-connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  Death pension is 
available to the "surviving spouse" of a Veteran because of his 
nonservice-connected death, as long as the Veteran served for the 
required period of time during wartime subject to certain income 
limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 
3.3.  Finally, accrued benefits, or benefits to which a 
beneficiary was entitled at his death, will be paid to a 
"surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a), (d).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite 
sex whose marriage to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid 
under the law of the place where the parties resided at the time 
of marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e., continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured by 
the Veteran without the fault of the surviving spouse. 38 C.F.R. 
§ 3.53(a).

In this regard, temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  38 
C.F.R. § 3.53(a).  If the evidence establishes that the 
separation was by mutual consent and that the parties lived apart 
for purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the surviving 
spouse to desert the Veteran, the continuity of the cohabitation 
will not be considered as having been broken.  38 C.F.R. § 
3.53(b).  The statement of the surviving spouse as to the reason 
for the separation will be accepted in the absence of 
contradictory information.  Id.  State laws will not control in 
determining questions of desertion; however, due weight will be 
given to findings of fact in court decisions made during the life 
of the Veteran on issues subsequently involved in the application 
of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States 
Court of Appeals for Veterans Claims (Court) identified a two-
part test to determine whether a spouse can be deemed to have 
continuously cohabited with a Veteran even if a separation has 
occurred.  First, the spouse must be free of fault in the initial 
separation.  Id. at 112.  Second, the separation must have been 
procured by the Veteran or due to his misconduct, with the fault 
determination based on an analysis of the conduct at the time of 
separation.  Id.  The Court emphasized that the "without fault" 
requirement of the law was not a continuing one.  Rather, fault, 
or the absence of fault, is to be determined based on an analysis 
of conduct at the time of separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), 
the United States Court of Appeals for Federal Circuit (Federal 
Circuit) held that separation by mutual consent generally does 
not constitute desertion by a potential surviving spouse, such 
that a claimant is exempted from the continuous cohabitation 
requirement under 38 C.F.R. § 3.53(b) for the purpose of 
establishing recognition as the surviving spouse for death 
benefits.  The Federal Circuit explained that under a proper 
interpretation of 38 U.S.C. § 101(3), a spouse can qualify as a 
surviving spouse if a separation was "procured" by the Veteran 
without the fault of the surviving spouse, even if there was no 
misconduct by the Veteran.  Id.  Therefore, under a proper 
interpretation of section 3.53(b), a separation by mutual 
consent, without an intent to desert, does not break the 
continuity of cohabitation.  Id. at 1358.  However, the Federal 
Circuit added that a separation by mutual consent would 
constitute desertion if the separation was induced by misconduct 
or communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of cohabitation 
and precluding surviving spouse recognition in such instance.  
Id. at 1357.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case, the Veteran and appellant were married in 
March 1997.  Prior to their marriage, the Veteran had been 
married on two prior occasions and the appellant had been married 
three times previously; however, such marriages had ended in 
divorce as evidenced by the divorce decrees of record.  The 
Veteran died in September 2005 due to his service-connected 
synovial sarcoma of the pericardium.  At her March 2010 Board 
hearing and in documents of record, the appellant contends that 
she should be recognized as the Veteran's surviving spouse as 
they were married and, despite living separately, cohabitating as 
defined by VA laws and regulations at the time of his death.  
Specifically, she alleges that she and the Veteran lived 
separately as she was suffering with a mental illness which made 
it impossible for her to care for him in light of his terminal 
cancer and, as such, he lived with his brother.  Therefore, the 
appellant argues, as the separation was due to health reasons, 
continuity of cohabitation was not broken and she is entitled to 
recognition of the Veteran's surviving spouse.

As will be discussed below, the Board finds that, while the 
Veteran and appellant were living apart at the time of his death, 
the separation was at the mutual consent of the Veteran and the 
appellant, and without the fault of the appellant.  Moreover, the 
separation did not result from misconduct or communication of a 
definite intent to end the marriage by the appellant, nor did she 
did desert the Veteran such that the continuity of cohabitation 
remained unbroken under VA regulation and case law.  Therefore, 
the Board finds that the criteria are met for recognition of the 
appellant as the surviving spouse of the Veteran for purposes of 
VA death benefits.

In this regard, the record reflects that the Veteran and 
appellant were living together until approximately two years 
prior to his death in September 2005.  Specifically, in a 
February 2003 private medical record, the Veteran stated that he 
was married and had one child.  He again reported the same in 
March 2003 and April 2003.  Another private treatment record from 
April 2003 reflects that the Veteran was happily married and 
lived with his wife.  Likewise, another April 2003 record reveals 
that the oncologist discussed the Veteran's medical condition and 
prognosis with him and his wife.  On the Veteran's June 2003 
Application for Compensation and/or Pension (VA Form 21-526), he 
reported that he was married and lived with his wife.  
Additionally, private treatment records dated in May 2003 and 
July 2003 reflect that the Veteran lived with his wife.  In a 
September 2003 VA treatment record, the Veteran reported that he 
was married and considered his living situation to be stable.

Admission Records from Southwest Washington Medical Center dated 
in October 2003, November 2003, and February 2004 reflect that 
the appellant was listed as his spouse and they lived at the same 
address.  Records dated in November 2003 show that the appellant 
attended the Veteran's medical appointments.  A  January 2004 VA 
treatment record reveals that the Veteran was married, but was 
currently separated from his wife.  In February 2004, he 
indicated that he was experiencing a lot of stress due to his 
medical situation and the fact that his wife had a lot of things 
going on.  A March 2004 VA treatment record reveals that the 
Veteran was currently married to his third wife, but was having 
considerable problems.  A September 2005 VA record reflects that 
the Veteran's sister arranged for hospice care for him.  

A September 2005 First Notice of Death Report reflects that the 
appellant identified herself as the Veteran's spouse, indicated 
that they were separated, and reported that he died two days 
previously.  The Veteran's death certificate reflects that he had 
lived with his brother for approximately two years and was 
married, but separated, to the appellant at the time of his 
death.  The Veteran's brother also paid for his funeral and 
burial expenses.

In a July 2006 statement, the Veteran's brother indicated that 
the Veteran and appellant had an unstable relationship when the 
appellant was off her medications and/or was drinking.  He stated 
that the appellant was difficult to live with, but when she was 
taking her medication, she was fine.  The Veteran's brother 
further reported that, when the Veteran informed the appellant of 
his serious illness, she decided it would be too difficult for 
her.  As such, he invited the Veteran to live with him, which he 
did for approximately the last two years of his life.  The 
Veteran's brother indicated that the Veteran did provide for the 
appellant and that health reasons kept them apart.

Likewise, July 2006 statements from the appellant's sister and an 
unidentified woman who has the same first name as the Veteran's 
daughter indicate that the Veteran and appellant never spoke of 
separation or divorce.  Rather, they loved and cared for each 
other until his death.  Both lay witnesses reported that the year 
prior to the Veteran's death, the appellant became ill and was 
not able to care for the Veteran, but did go to the hospital with 
him when he had procedures.  As such, the Veteran lived at his 
brother's house when the appellant could not care for him.  

At the appellant's Board hearing, she testified that she and the 
Veteran had never considered or contemplated a divorce.  
Additionally, she indicated that the Veteran lived with his 
brother for medical reasons as she could not care for him due to 
her alcohol abuse.  The appellant further stated that the Veteran 
continued to support her financially.  

The fundamental issue in this case is whether the appellant is 
the "surviving spouse" of the Veteran as defined under § 
3.50(b).  It is undisputed that the Veteran and appellant were 
legally married at the time of the Veteran's death.  In addition, 
there is no evidence of record suggesting that the appellant has 
remarried or, since the death of the Veteran, lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  Therefore, the 
only remaining issue pertinent in determining entitlement to 
surviving spouse status is whether she is exempted from the 
requirement of continuous cohabitation under § 3.50(b)(1) because 
the separation was "procured" by the Veteran without fault on 
her part.  She has consistently asserted she never intended to 
permanently end the marriage or to desert the Veteran.  See 38 
U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b).  

In the present case, the evidence of record, including statements 
from the appellant and lay witnesses, including the Veteran's 
brother, reveal that the separation was by mutual consent and 
that they lived apart for the purposes of health, i.e., 
appellant's inability to care for the Veteran due to her own 
mental illness and alcoholism.  The Federal Circuit has held that 
separation by mutual consent generally does not constitute 
desertion and does not break the continuity of cohabitation under 
§ 3.53(b).  Alpough, 490 F.3d at 1358.  A separation by mutual 
consent is equivalent to a separation "procured" by the Veteran 
without the fault of the surviving spouse under § 3.53(b).  Id. 
at 1357.  Moreover, there is insufficient evidence that the 
appellant was at fault for the separation.  Rather, it appears 
that the separation was by mutual consent due to the appellant's 
inability to care for the Veteran.   

However, separation by mutual consent would constitute desertion 
if the separation was induced by misconduct or communication of a 
definite intent to end the marriage by the surviving spouse, 
which would break the continuity of cohabitation and preclude 
surviving spouse recognition in such instance.  Alpough, 490 F.3d 
at 1357.  But in the present case, the evidence in its entirety 
does not show an intent by the appellant to desert the Veteran.  
That is, there is no evidence or allegation that the separation 
was induced by misconduct or communication of a definite intent 
to end the marriage by the surviving spouse.  In this regard, the 
Board is cognizant of the fact that the Veteran indicated that 
there were considerable problems in his marriage and reported his 
marital status as separated; however, such does not rise to the 
level of an intent to divorce.  As discussed above, the 
preponderance of the evidence supports the fact that the 
separation was mutual and due to health reasons. 

The Board reiterates that a failure to live with the Veteran 
after the separation does not necessarily mean the appellant 
intended to desert the Veteran.  Thus, since the evidence 
demonstrates the appellant did not intend to permanently desert 
the Veteran, the parties are deemed to be exempt from the 
continuous cohabitation requirement under § 3.53, regardless of 
how long the parties remained separated.

In this regard, the Board must accept the statements of the 
surviving spouse as to the reasons for the separation, in the 
absence of contradictory information in the record.  38 C.F.R. § 
3.53(b).  The Board acknowledges there is some contradictory 
information in the record in that it appears that the appellant 
has downplayed the length of the separation.  Specifically, she 
has asserted that she and the Veteran only lived apart within the 
last year of his life; however, the Veteran's brother has stated 
that the separation lasted for approximately two years.  Even so, 
the critical issue here is whether the appellant intended to 
permanently desert the Veteran at the time of separation as 
discussed in the Alpough case, supra.  In this regard, the weight 
of the evidence demonstrates that the appellant did not 
permanently intend to desert the Veteran, such that the parties 
are deemed to be exempt from the continuous cohabitation 
requirement under § 3.53.

In summary, the Board finds the preponderance of the evidence 
demonstrates that the appellant did not intend to desert the 
Veteran.  As noted above, they were still legally married at the 
time of his death in September 2005.  The Board also notes that 
the appellant has not remarried based on the current evidence of 
record. Therefore, the Board concludes the appellant is the 
Veteran's surviving spouse for purposes of entitlement to VA 
death benefits.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159.


ORDER

The appellant is recognized as the surviving spouse of the 
Veteran for purposes of entitlement to VA death benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


